62 F.3d 1415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles T. SHERWIN, Plaintiff-Appellant,v.UNITED STATES AIR FORCE, Defendant-Appellee,andRonald G. SPROVERO;  Ronald L. Billmyer;  R.S. Burrus;  A.D.Talley;  B.R. Henderson;  Celia Smith;  Laverne Harper;M.R. Peters;  Robert Cutrell;  Robert Stroebel;  DonaldRobinson;  Jeff Osborne;  Brad Adams;  Williams Waller, Defendants.
No. 95-1689.
United States Court of Appeals, Fourth Circuit.
Aug. 10, 1995.Submitted:  July 25, 1995Decided:  August 10, 1995

Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
Charles T. Sherwin, Appellant Pro Se.
Eileen Coffey Moore, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's motion to reconsider its previous grant of summary judgment to the Appellees.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sherwin v. U.S. Air Force, No. CA-90-34-3-BR (E.D.N.C. Feb. 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED